Citation Nr: 0104102	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-20 062	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
neurasthenia/nervous condition/psychoneurosis.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Service connection for neurasthenia was initially granted 
in a March 1944 rating decision.

3.  The veteran was notified of proposed severance of service 
connection for his nervous condition in a July 1947 
communication.  An unappealed September 1947 rating decision 
severed service connection for neurasthenia.

4.  In March 1976, June 1996, and January 1997 rating 
decisions, the RO found no new and material evidence to 
reopen the claim for service connection for 
neurasthenia/nervous condition/psychoneurosis.  Again, the RO 
notified the veteran of these decisions, but he did not 
timely appeal any of them.

5.  The evidence received since the January 1997 rating 
decision consists of evidence that is either cumulative or 
redundant or does not bear directly or substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered to decide fairly the merits of the 
claim.



CONCLUSION OF LAW

The September 1947, March 1976, June 1996, and January 1997 
rating decisions are final; new and material evidence has not 
been submitted to reopen the claim of entitlement to service 
connection for neurasthenia/nervous condition/neuropsychosis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran contends that that he has a psychiatric 
disability that was incurred during his service. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to this issue, that VA 
has given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 ; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Factual Background

In a March 1944 decision, the RO granted service connection 
for neurasthenia.  A May 1947 rating decision proposed to 
sever service connection for the veteran's neurasthenia on 
the basis that the condition existed prior to service and had 
not been aggravated by his short period of service.  That 
same month, he was advised of the RO's proposal and his right 
to submit additional evidence on the matter.  He did not 
respond.  A September 1947 rating decision severed service 
connection for neurasthenia.  The veteran was advised of the 
RO's decision that same month and of his appellate rights.  
He did not appeal this decision.

The only evidence of record at the time of the September 1947 
decision consisted of the veteran's service medical records.  
His April 1943 induction examination shows no evidence of any 
psychiatric disability.  Two months later, the veteran was 
admitted to a facility with complaints of shortness of 
breath.  He gave a history of first noticing shortness of 
breath seven months before while physically exerting himself.  
Initially the veteran was worked-up for a possible heart 
condition; however, August 1943 treatment records indicate 
that there was no organic heart disease.  A psychiatric 
evaluation that same month shows that the veteran was 
diagnosed with neurasthenia and it was recommended that he be 
certified for disability discharge.  A September 1943 
certificate of disability discharge shows that he was 
discharged due to his diagnosed neurasthenia.  The 
certificate further noted that the veteran's condition 
existed prior to his induction and had not been aggravated by 
his service

In February 1976, the veteran attempted to reopen the claim.  
The RO informed him that he should submit new and material 
evidence.  He submitted a March 1976 letter from Nayeem 
Shariff, M.D., indicating that the veteran was a patient for 
cardiomegaly, chronic anxiety state, and chronic obstructive 
lung disease, and was last seen in January 1976.  In a March 
1976 rating decision, the RO found no new and material 
evidence to reopen the claim.  Again, the RO notified the 
veteran of the decision, but he did not appeal.

The veteran again attempted to reopen his claim in June 1996 
and that same month the RO denied his claim on the grounds 
that no new and material evidence had been submitted.  He was 
notified of the decision but again did not appeal.  

In December 1996, the veteran again attempted to reopen his 
claim for service connection for neurasthenia/nervous 
condition/neuropsychosis.  In a January 1997 rating decision, 
the RO found no new and material evidence to reopen the 
claim.  The RO notified the veteran of the decision, but he 
did not appeal.

The current reopened claim was received in May 1998.  
Evidence submitted subsequent to the January 1997 rating 
decision, includes VA treatment records, dating from February 
1998 to January 1999, for unrelated physical complaints. 

Also added to the record is a transcript of the veteran's 
February 2000 personal hearing testimony.  During his 
hearing, the veteran testified that he received psychiatric 
treatment at Christ and Riveredge Hospitals in 1978.  He 
denied any additional treatment for psychiatric disability.  
The veteran was advised at the time of his hearing that he 
should submit any treatment records from the two hospitals, 
as well as any other medical evidence indicating that he had 
a currently diagnosed psychiatric disability.  The veteran 
submitted a copy of a March 1944 VA request for physical 
examination and his VA treatment records for unrelated 
physical complaints.

Analysis


As stated above, the RO originally severed service connection 
for neurasthenia in September 1947.  The March 1976, June 
1996, and January 1997 rating decisions found no new and 
material evidence to reopen the claim.  Since the veteran did 
not appeal these rating decisions, they are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 
20.1103.  The claim may not be reopened and allowed unless 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the VA treatment records submitted after 
the January 1997 rating decision and the veteran's testimony 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  The submitted 
treatment records are for complaints unrelated to the 
veteran's claim.  Moreover, the veteran denied any current 
treatment at his hearing and has not submitted or alleged 
that there are any existent records showing a current 
disability.  The additional evidence contains no medical 
evidence or a medical opinion that the veteran has a 
psychiatric disorder related to service under any theory.  
The veteran has also submitted a copy of a March 1944 VA 
request for physical examination.  This request was of record 
at the time of the September 1947 rating decision.  There is 
no indication that any examination was ever conducted, nor 
has the veteran alleged that he underwent an examination at 
that time.  The veteran's service medical records show 
medical opinions that his neurasthenia existed prior to 
service and was not aggravated by his service.  The veteran' 
s own statements regarding the etiology of his alleged 
disability are not probative as he is not shown to have the 
medical expertise sufficient to render an opinion as to what 
is essentially a question of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As the evidence received 
since the January 1997 rating decision is not new and 
material, the claim for service connection for 
neurasthenia/nervous condition/neuropsychiatric disability is 
not reopened.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for 
neurasthenia/nervous condition/neuropsychiatric disability is 
not reopened.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals





 

